Case 2:21-cv-00994-RGK-JPR Document 20 Filed 07/20/21 Page 1 of 2 Page ID #:143




   1 PETER H. KLEE, Cal. Bar No. 111707
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   2 501 West Broadway, 19th Floor
     San Diego, California 92101-3598
   3 Telephone: 619.338.6500                                                JS-6
     Facsimile: 619.234.3815
   4 E mail      pklee@sheppardmullin.com
   5 SCOTT SVESLOSKY, Cal. Bar No. 217660
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   6 333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
   7 Telephone: 213.620.1780
     Facsimile: 213.620.1398
   8 E mail     ssveslosky@sheppardmullin.com
   9 Attorneys for Defendant
     ALLSTATE NORTHBROOK
  10 INDEMNITY COMPANY
  11
  12                              UNITED STATES DISTRICT COURT
  13            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  14
  15 KEVIN WHITE,                                      Case No. 2:21-cv-00994-RGK-JPR
  16                     Plaintiff,                    Assigned to Judge R. Gary Klausner
  17            v.                                     [PROPOSED] ORDER DISMISSING
                                                       ENTIRE ACTION WITH
  18 ALLSTATE NORTHBROOK                               PREJUDICE
     INDEMNITY COMPANY and DOES
  19 1 to 50,
  20                     Defendants.                   Complaint Filed: October 27, 2020
  21
  22
  23                                     [PROPOSED] ORDER
  24            The Court having reviewed the parties’ Stipulation re Dismissal of Entire
  25 Action with Prejudice, and good cause appearing thereof, the Court issues the
  26 following Order:
  27            1.       That this action be dismissed with prejudice as against Defendant
  28 Allstate Northbrook Indemnity Company.

                                                     -1-
       SMRH:4818-0329-2658.1                                            ORDER DISMISSING ACTION
Case 2:21-cv-00994-RGK-JPR Document 20 Filed 07/20/21 Page 2 of 2 Page ID #:144




   1            2.       The parties shall bear their own fees and costs.
   2
   3            SO ORDERED.
   4
                   20 2021
       Dated: July __,
   5
   6
                                        By
   7                                                      The Hon. R. Gary Klausner
   8                                                   U.S. DISTRICT COURT JUDGE
                                                    CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     -2-
       SMRH:4818-0329-2658.1                                                ORDER DISMISSING ACTION
